Citation Nr: 9935539	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for arthritis of the 
lumbosacral spine as secondary to the service-connected 
gunshot wound to the left chest with metallic foreign body 
retained within upper left abdomen.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1943 through 
November 1946.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a July 1996 rating 
decision of the Department of Veterans' Affairs (hereinafter 
"VA") Regional Office in Detroit, Michigan (hereinafter 
"RO"), which denied entitlement to service connection for 
arthritis of the lumbosacral spine as secondary to the 
service-connected gunshot wound to the left chest with 
metallic foreign body retained within upper left abdomen.  


FINDING OF FACT

The arthritis of the veteran's lumbosacral spine was not 
shown to be causally related to a service-connected 
disability or to have increased in severity as a result of a 
service connected disability. 


CONCLUSION OF LAW

Arthritis of the lumbosacral spine is not proximately due to 
or the result of the veteran's service-connected disability. 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records indicate the veteran was treated in 
April 1945 for a penetration wound of the left abdomen wall 
later described as a shell fragment wound to the left lower 
lateral chest wall.  In November 1945, service connection was 
granted for a shrapnel scar.  In August 1946, following VA 
examination, the disability was recharacterized as a gunshot 
wound to the lower left chest with a metallic foreign body 
retained in the upper left abdomen and rated 30 percent.

In June 1996, the veteran filed a claim for service 
connection for lumbosacral arthritis secondary to his 
service-connected wound.  With his claim the veteran 
submitted a letter dated June 1996 and signed by S. Lee 
Warnaar, M.D., who wrote that the veteran has osteoarthritis, 
particularly affecting the spine, which was documented on X-
rays as early as 1985.  The veteran's symptoms dated back at 
least twelve years.  Dr. Warnaar found no sign of 
inflammatory arthropathy and opined that all the veteran's 
symptoms are due to osteoarthritis.  Dr. Warnaar described 
the veteran's condition as very severe.  Appended to the 
letter are the notes of an examination of the veteran 
conducted in May 1996.  At the examination, Dr. Warnaar found 
the veteran to be very obese, chronically, and recorded his 
weight as 303 lbs.  Dr. Warnaar found the veteran's spine to 
have a good range of motion, without pain or spasm, with no 
deformity.  The assessment included obesity and chronic low 
back pain.  There was no reference to service or the 
veteran's service connected disability affecting his 
arthritis.

In July 1996, the RO issued a Rating Decision denying service 
connection for arthritis of the lumbosacral spine as 
secondary to the service-connected disability of gunshot 
wound to the left chest with metallic foreign body retained 
within upper left abdomen as not well grounded.  The veteran 
initiated an appeal. 

In October 1996, the veteran filed a Substantive Appeal.  In 
the narrative portion of the form the veteran conceded that 
his arthritis did not manifest within one year of his 
military service.  The veteran contended that he had 
substantial symptomatology of back abnormalities for many 
years prior to the 1985 diagnosis of arthritis, which he 
treated on his own.  The veteran submitted a letter dated 
September 1997 and signed by Dr. Warnaar, who wrote that the 
veteran's "osteoarthritis relates directly or indirectly to 
war injuries.  Unfortunately, this is not a point which can 
be medically proven or disproven."  

The veteran and his wife testified at a hearing before the RO 
in June 1997.  The veteran described the circumstances of his 
service-connected wound.  After his discharge, the veteran 
had difficulty walking any great distances.  The veteran 
worked as a photo engraver, which did not require much heavy 
lifting, excessive standing or walking, or stooping or 
bending.  The veteran does not suffer from arthritis other 
than that in his spine.  The veteran believes his arthritis 
is related to his period of service because he is in 
otherwise good health and the only injury he has suffered is 
the service-connected wound to his chest.  The veteran has 
not been injured or hospitalized since his discharge.  The 
veteran's wife testified that she has known her husband since 
before his period of military service.  She stated that his 
activities have been restricted since his return from 
service.  

In July 1997, the veteran underwent a VA examination.  The 
examiner noted the veteran's complaint of severe back pain.  
The examiner found severe pain on right lateral flexion and 
minimal pain on left lateral flexion.  X-rays of the lumbar 
spine showed severe degenerative changes, especially between 
L3 and L5 with narrowing.  Similar changes of the thoracic 
spine with severe degenerative changes were noted.  The 
examiner listed his diagnosis as severe lower back pain and 
severe thoracic spine pain secondary to severe degenerative 
changes.  

In a September 1997 memorandum, the RO requested from the 
Chief of the Medical Administration Service an expert opinion 
on whether it was at least as likely as not that the 
veteran's arthritis was related to his service-connected 
wound.  The memorandum outlined a September 1950 medical 
report discussing the nature of the service-connected wound, 
the June 1996 letter from Dr. Warnaar, and the September 1997 
letter from Dr. Warnaar.  

In January 1998, the RO received a reply to the request for 
an expert opinion.  The examiner noted that the veteran's 
medical file as well as the memorandum requesting the expert 
opinion had been reviewed.  The physician opined that the 
veteran's arthritis is not related to the wound sustained in 
the 1950s (this is presumed to be a reference to the service-
connected wound).  The examiner noted that the veteran was 73 
years old and overweight, and that degeneration of the spine 
is a normal aging process not related to the type of war 
wound described.

In February 1998, the RO issued a Supplemental Statement of 
the Case explaining the basis for the denial of service 
connection.  

In a July 1998 memorandum, the RO requested from the Chief of 
the Medical Administration Service an expert opinion on 
whether it was at least as likely as not that the veteran's 
arthritis was aggravated by his service-connected wound.  In 
September 1998, the RO received a reply to the request for an 
expert opinion.  The reply, which was prepared by the 
physician who prepared the January 1998 opinion, noted that 
the author had reviewed the veteran's medical file as well as 
the memorandum requesting the expert opinion.  The physician 
opined that the gunshot wound on the left chest wall mainly 
involved soft tissue and was not close enough to the spine to 
cause or aggravate the veteran's arthritis.  The physician 
noted the length of time between the service-connected injury 
and the arthritis and opined that the latter was of a 
progressive nature and started many years ago.  The physician 
concluded that it is not likely that the arthritis of the 
lumbar spine is in any way related to the service-connected 
left chest wall gunshot wound.  

In April 1999, the RO issued a Supplemental Statement of the 
Case explaining the basis for denying service connection.  

Applicable Law

Service connection may be granted for disability due to an 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  A 
disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a)(1999).  In order to show that 
a disability is proximately due to or the result of a service 
connected disease or injury, the veteran must submit 
competent medical evidence showing that the disabilities are 
causally related.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that a 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Grivois 
v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  While the claim need not be 
conclusive it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-1469 (Fed.Cir. 1997).  Thus, the threshold 
question before the Board is whether the veteran has 
presented a well-grounded claim for service connection.  

A well-grounded claim under section 3.310 must satisfy three 
criteria:  1) a medical diagnosis of a current disability; 2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
3) medical evidence of a nexus between an in-service disease 
or injury and the current disability.  See Epps v. Gober, 126 
F.3d 1464 (1997).

A well-grounded claim for secondary service connection 
due to aggravation of a nonservice-connected disability 
by a service-connected disability requires three 
criteria:  1) a medical diagnosis of a current 
nonservice-connected disability; 2) a service-connected 
disability; and 3) medical evidence of aggravation of the 
nonservice-connected disability proximately due to or the 
result of the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion. King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
The Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to his claim.  
The records of Dr. Warnaar and the VA examination clearly 
demonstrate degenerative changes of the veteran's spine.  Dr. 
Warnaar's opinion that the veteran's "osteoarthritis relates 
directly or indirectly to war injuries" is competent medical 
evidence sufficient to make plausible the belief that the 
veteran's service-connected chest wound and his current 
arthritis are causally related.  Thus, the veteran's claim is 
well grounded.  

The Board notes that it may not decide a question which an 
originating agency has not first decided, unless it finds 
either that the appellant will not be prejudiced by the 
Board's action, or that the appellant has already been given 
an ample opportunity to furnish evidence and argument as to 
that question.  VA O.G.C. Prec. Op. No. 16-92, at 7-9 (Jul. 
24, 1992); Bernard v, Brown, 4 Vet.App. 384, 393-94 (1993).  
In this case the Board has determined that the veteran will 
not be prejudiced if an appellate decision is rendered on the 
merits of the veteran's claim.  The veteran and his 
representative have argued the merits of the claim and the RO 
had a VA examination conducted and specially sought expert 
medical opinions concerning whether the veteran's back 
disability was related to his service connected wound 
residuals.  Although characterizing the claim as not well 
grounded, the RO essentially conducted a merits review of the 
veteran's case.  In addition, in view of the examinations and 
opinions which were obtained by the RO, no further 
development is necessary to comply with the duty to assist 
the veteran in the development of his claim.  

The veteran contends that service connection is warranted for 
arthritis of the lumbosacral spine as secondary to his 
service-connected wound.  While the Board has no reason to 
dispute the sincerity of the veteran's contentions, after 
reviewing all of the evidence of record it is the decision of 
the Board, as discussed below, that service connection for 
arthritis of the lumbosacral spine on a secondary basis is 
not warranted.  

Neither Dr. Warnaar's examination notes nor his June 1996 
letter link the veteran's current arthritis to his service-
connected wound.  At the time of the June 1996 letter Dr. 
Warnaar noted that the veteran's symptoms dated back twelve 
years, but he made no reference to any injury in service.  In 
Dr. Warnaar's September 1997 letter he did relate the two 
conditions, but failed to explain the nature of the 
relationship or identify any evidence used to support his 
opinion.  In fact, Dr. Warnaar himself states that such a 
connection can be neither proven nor disproven.  Because of 
his failure to explain the relationship, and in light of his 
statement that his opinion can neither be proven nor 
disproven, the opinion of Dr. Warnaar is fairly speculative 
and entitled to a lesser weight.  

In contrast, examiner who provided the January 1998 VA expert 
opinion, had the benefit of reading Dr. Warnaar's opinions 
and the veteran's medical records and explicitly opined that 
the veteran's arthritis is not related to his service-
connected chest wound, but was instead due to the veteran's 
obesity and the aging process.  In the September 1998 VA 
expert opinion, responding to questions concerning 
aggravation, the same physician wrote that it is not likely 
that the veteran's arthritis was related in any way to the 
service-connected wound.  The physician noted that the 
service-connected wound primarily involved soft tissue and 
was not close to the spine.  The physician opined that, given 
the veteran's age, the arthritis was a progressive process.  
Because the physician founded the analysis on the clinical 
findings and evidence from the record, the Board accords 
greater weight to these opinions. 

The Board acknowledges the testimony provided by the veteran 
and his wife at the hearing with respect to the etiology of 
his arthritis.  However, as lay persons, they are not 
competent to opine on matters requiring medical expertise and 
their opinions in that regard have been given no weight.  The 
veteran's assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
arthritis of the lumbosacral spine as secondary to the 
service-connected gunshot wound to the left chest with 
metallic foreign body retained within upper left abdomen.  
The Board finds that a service connected disability neither 
caused nor aggravated the veteran's arthritis of the 
lumbosacral spine.  Accordingly, the benefit sought is 
denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for arthritis of the lumbosacral spine as 
secondary to the service-connected gunshot wound to the left 
chest with metallic foreign body retained within upper left 
abdomen is denied.  


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

